Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1, and 3-23
The following claim(s) is/are amended: 1, 3, 9, 21, and 22
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: 2
Claim(s) rejected: 1, and 3-23

Previous Objections Withdrawn
Objection to spec para 0091, 0092, 0094, and 00142 are withdrawn based on the amendment to spec.
Objection to claims 1, 9, 21, and 22 are withdrawn as applicant based on amendments to claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a conversion system in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 22 recites in the limitation “a conversion system,” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although the limitation don’t use the word “means” or “step”, but nonetheless it can be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with a functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is “a conversion system”.

Previous Rejections Withdrawn
Rejections to claim 22 under 35 U.S.C. 112(b) is withdrawn based on the clarification and explanation provided by the applicant on how specification shows the relevant structure to perform the function of a conversation system.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 8-12, and 14-23 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis of the claim’s rejections are presented below.

Regarding claim 1,
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a computer-implemented, a memory, and a computer system.” That is, other than reciting “a computer-implemented, a memory, and a computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, “evolving the…steps including:” in the context of this claim encompasses evolution steps on the candidate individuals based on their performance. They can be kept, discarded, or new candidates can be included in the candidate pool. This relates to an observation and evaluation activity which can be performed in the mind. Other limitation “testing…test results” involves testing each candidate how good it performed against a performance measure we set. A human  wherein the selected winning candidate individual is a solution to the provided problem” encompasses selecting the best candidate among many candidates based on the simple average of individual performance and performance of their neighbors. This limitation relates an evaluation activity which can be done by a human mind. Given the performance of neighbors and individual candidates a human mind can calculate the average of the performance by using simple average formula. 
Therefore, claim belongs to mental process group of abstract idea.

Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional elements of “a computer-implemented, a memory, and a computer system” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they generally link the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented, a memory, and a computer system amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The limitation of “storing, in a memory…” talks about storing the data or information in a memory. As explained in MPEP 2106.05(d)(II) – “Storing and retrieving information in memory” relates to well-understood, routine and conventional activity (Berkheimer evidence). The claim is not patent eligible.

Regarding claim 3, 
Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 3 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
The limitation “Wherein the winning candidate…selecting a candidate individual having a highest compound neighborhood performance” talks about selecting a winning candidate 
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 4, 
Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 4 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
The limitation “Wherein the new…basis” talks about adding new candidate created from parent candidates at a certain proportion. A human mind can also generate new candidate from existing pool of candidates. The source candidates from which a new candidate is created can be called parents and a proportion can be set for each parent from which a new offspring or candidate can be generated. Therefore, claim belongs to mental process group of abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 8, Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 8 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
The limitation “Wherein the new…basis” advises that the determination of performance of an individual candidate is a difference between its absolute performance measure and absolute performance measure of a control candidate (which can be a relevant candidate from which a performance is compared). This limitation can also be done by a human by comparing the performance of individual candidate against a control candidate or any threshold or cut-off point. Therefore, claim belongs to mental process group of abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 9, 
Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 9 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
The limitation “Wherein the…of heuristics” relates to segmenting the population of candidates into multiple groups based on a criteria. This belongs to an observation activity of 
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 10, 
Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 10 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
The limitation “Wherein each…solution” relates to finding a particular solution to a given problem by a candidate individual and also a value is assigned to each dimension of a candidate. This activity is part of judgement and evaluation process which can be done in human mind. A human mind can associate a candidate individual as a solution to a problem after it identifies that the given candidate relates to this problem. Also, human mind can assign 
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 11, 
Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 11 is dependent of claim 10. Step 2A analysis for claim 10 is discussed in previous section. Each of the additional limitations (which are not part of claim 10) is discussed below.
The limitation “Wherein each…webpage” advises that the candidate individual is a webpage and values of its dimension (as discussed in claim 10) is associated to different characteristics of a webpage. The limitation is discussed in claim 10 except that the candidate is a webpage. Even if a candidate is a webpage, it does not change the analysis as discussed in claim 10. A human mind can do all those activities considering a candidate is a webpage. For example, human mind can assign different values to different characteristics of a webpage which may include color, font etc. Therefore, claim belongs to mental process group of abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 12, 
Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 12 is dependent of claim 10. Step 2A analysis for claim 10 is discussed in previous section. Each of the additional limitations (which are not part of claim 10) is discussed below.
The limitation “Wherein the…end users” relates to selecting a winning candidate is based on its likelihood of conversion of a user. In other words, if a webpage could result in a user does a favorably activity (for example do a sign up, order a product etc.) the webpage can be considered a winning candidate. A human mind can do this activity by rating different webpages based on the understanding of how good a website can perform in converting a user to a customer. Therefore, claim belongs to mental process group of abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 13, 
Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 13 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.

There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 14, 
Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 14 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
The limitation “wherein each candidate individual of the candidate pool belongs to a metric space and the predefined definition of nearness is based on distances between the particular candidate individual and other candidate individuals of the candidate pool” relates to a metric space where each candidate individual belong and nearness between each candidate is based on the distance between them. A human mind can also create a metric space for a 
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 15, 
Claim 15 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 15 is dependent of claim 14. Step 2A analysis for claim 14 is discussed in previous section. Each of the additional limitations (which are not part of claim 14) is discussed below.
The limitation “wherein the distances are Euclidean distances determined in dependence upon dimensions of the candidate individuals of the candidate pool” talks about distance is calculated using Euclidean distances. This limitation relates to a mathematical calculation, which falls under an abstract idea. Therefore, claim belongs to mental process group of abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 16, 

Step 2A Prong One Analysis: Claim 16 is dependent of claim 14. Step 2A analysis for claim 14 is discussed in previous section. Each of the additional limitations (which are not part of claim 14) is discussed below.
The limitation “wherein K = 10, such that the nearest 10 candidate individuals to the particular candidate individual are selected for determining the neighborhood performance measure” relates to only considering 10 nearest neighbor. A human mind can also do this activity by setting the limit of nearest neighbors to 10. Therefore, claim belongs to mental process group of abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 17, 
Claim 17 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 17 is dependent of claim 14. Step 2A analysis for claim 14 is discussed in previous section. Each of the additional limitations (which are not part of claim 14) is discussed below.
The limitation “wherein a predefined distance in the metric space is selected and all candidate individuals of the candidate pool that are within the predefined distance from the particular candidate individual are selected for determining the neighborhood performance 
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 18, 
Claim 18 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 18 is dependent of claim 14. Step 2A analysis for claim 14 is discussed in previous section. Each of the additional limitations (which are not part of claim 14) is discussed below.
The limitation “wherein the performance measure is a conversion rate obtained by testing a candidate individual using a predefined number of samples” involves defining a number of samples that can be used for testing (before implementing for live use) that tells which would tell which webpage has a better conversion rate. A human mind can also select a sample from a population of candidates for testing its conversion rate. The number of samples are subjective that depends on human judgement and may vary from person to person. Therefore, claim belongs to mental process group of abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 19, 
Claim 19 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 19 is dependent of claim 1. Step 2A analysis for claim 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is discussed below.
The limitation “wherein the selecting of the winning candidate individual includes selecting N candidate individuals having the highest neighborhood performance measures, where N> 1” advises that selecting of a winning candidate involves evaluating more than one candidate individuals. This selection can also be done by a human mind as it merely relates to an observation or evaluation activity. Therefore, claim belongs to mental process group of abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 20, 
Claim 20 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 20 is dependent of claim 19. Step 2A analysis for claim 19 is discussed in previous section. Each of the additional limitations (which are not part of claim 19) is discussed below.

There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Regarding claim 21,
Step 1 Analysis: Claim 21 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a non-transitory computer-readable recording medium, a processor of a computer, and a memory.” That is, other than reciting “a non-transitory computer-readable recording medium, a processor of a computer, and a memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, “evolving…steps including” in the context of this claim encompasses evolution steps on the candidate individuals based on their  wherein the selected winning candidate individual is a solution to the provided problem” encompasses selecting the best candidate among many candidates based on the simple average of individual performance and performance of their neighbors. This limitation relates an evaluation activity which can be done by a human mind. Given the performance of neighbors and individual candidates a human mind can calculate the average of the performance by using simple average formula. Therefore, claim belongs to mental process group of abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional elements of “a non-transitory computer-readable recording medium, a processor of a computer, and a memory” are used in the claim to perform an abstract idea. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a non-transitory computer-readable recording medium, a processor of a computer, and a memory amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The limitation of “storing, in a memory…” talks about storing the data or information in a memory. As explained in MPEP 2106.05(d)(II) – “Storing and retrieving information in memory” relates to well-understood, routine and conventional activity (Berkheimer evidence). The claim is not eligible.

Regarding claim 22,
Step 1 Analysis: Claim 22 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a computer-implemented system and a memory.” That is, other than reciting “a computer-implemented system and a memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, “a conversion system for evolving…” in the context of this claim encompasses evolution steps on the candidate individuals based on their performance. They can be kept, discarded, or new candidates can be included in the candidate pool. This relates to an observation and evaluation activity which can be performed in the mind. Other limitation “testing…test result” involves testing each candidate how good it performed against a performance measure we set. A human mind can do this testing after establishing a performance measure. The limitation “assigning…the test results” relates to evaluation activity in which human mind can assign a performance measure to tested candidate. The limitation “discarding…the performance measures” involves discarding candidates when they fall short of their performance target and limitation “adding…candidate individuals” involves adding new candidates to the candidate pool. Both of these limitations can be done in the human mind. A user can discard candidates and add new candidates depending on established the performance criteria. Similarly, limitation “repeating…in the candidate pool” involves repeating the above steps. The last limitation of “a winner selector selecting, as a winning candidate…to the provided problem” encompasses selecting the best candidate among many candidates based on the simple average of individual performance and performance of their neighbors. This limitation relates an evaluation activity which can be done by a human mind. Given the performance of neighbors and individual candidates a human mind can calculate the average of the performance by using simple average formula. Therefore, claim belongs to mental process group of abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into practical application. The additional elements of “a computer-implemented system and a memory” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they generally link the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05.05(h)). Further, the “storing…” is regarded as insignificant activity as it merely stores the candidate data. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional elements of using a computer-implemented system and a memory amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. The limitation of “storing, in a memory…” talks about storing the data or information in a memory. As explained in MPEP 2106.05(d)(II) – “Storing and retrieving information in memory” relates to well-understood, routine and conventional activity (Berkheimer evidence). The claim is not eligible.

Regarding claim 23, 

Step 2A Prong One Analysis: Claim 23 is dependent of claim 11. Step 2A analysis for claim 11 is discussed in previous section. Each of the additional limitations (which are not part of claim 11) is discussed below.
The limitation “wherein one characteristic of the different characteristics of the webpage represented by the values for the plurality of dimensions is a color of a portion of the webpage” relates to a characteristic of a webpage. This characteristic is color. Human mind can also select this characteristic of color of a webpage to perform the activities. Therefore, claim recites an abstract idea. Therefore, claim belongs to mental process group of abstract idea.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 8805715B1; hereinafter “Jones”) in view of Carr (“An introduction to genetic algorithms”) further in view of Whitley et al. (“Partial Neighborhood of elementary landscapes”; hereinafter “Whitley”).

Regarding claim 1, Jones teaches a computer-implemented method for finding a solution to a provided problem by selecting a winning candidate individual (Col 33 lines 60-64: “One of the splash pages must be the best; that is, have the highest expected payoff. Since we have expected values and standard errors for all of the Splash pages, we could construct the probability that any given page is better than all of the others.” Col 5 lines 14-17: “The method may advantageously be implemented as a computer program stored and executing on a general-purpose computer, Such as, for example, a computer operating in an Internet or other network server environment.”) the computer-implemented method comprising: storing, in a memory, a population of candidate individuals in a candidate pool (Col 1 lines 33-38: “This invention relates generally to systems, methods, computer program products, and operating models for improving and optimizing the performance of messages, advertisements, and other content, and more particularly to systems, methods, computer programs products, and operating models for optimizing the performance of advertisements.”) a computer system evolving the candidate individuals in the candidate pool by performing evolution steps including (Col 31 lines 51-56: “By combining the information about each Splash page from all available banners, the optimization algorithms are able to more quickly identify non-contenders. As more visitor data becomes available, the evolutionary targeting algorithm will begin to analyze the Splash page performance separately for banners that display significant differences.”)
(Col 31 lines 51-56: “By combining the information about each Splash page from all available banners, the optimization algorithms are able to more quickly identify non-contenders. As more visitor data becomes available, the evolutionary targeting algorithm will begin to analyze the Splash page performance separately for banners that display significant differences.” Optimization algorithm tests each splash page and identify the differences between the performances of each page.) assigning a performance measure to the tested candidate individuals in dependence upon the test results (Col 31 lines 58-67: “As described above, Splash pages may often be described in terms of attributes. Performance of a splash page is taken to be a logistic function of the quality of the realized levels of each of the attributes… By collecting data on a number of splash pages, each displaying different levels of the various attributes, the multiattribute analysis can infer which levels of which attributes are responsible for the underlying performance.”)
discarding candidate individuals from the candidate pool in dependence upon their assigned performance measure (Col 23 lines 60-67 “A performance analysis job uses the data on the current sets of allocations and placements… generates a new set of splash page allocations and placements (or in particular embodiments for an advertising Splash page, which placements should be added or deleted and what allocation ratios to set for each advertisement) as outputs.” Splash pages can be deleted based on the performance.)
(Col 35 lines Col 36 lines 03: “For the purposes of evolutionary targeting, the above calculations of expected values may be repeated for various groupings of splash pages.”)
Jones does not explicitly teach adding, to the candidate pool, a new candidate individual procreated from candidate individuals remaining in the candidate pool after the discarding of the candidate individuals.
Carr, however, teaches adding, to the candidate pool, a new candidate individual procreated from candidate individuals remaining in the candidate pool after the discarding of the candidate individuals (Section 4.1.2 para 4: “Rather than replace the entire population with new spring offspring, we keep the fitter half of the current population, and generate the other half of the new generation through selection and cross over.” New candidates are added through procreation (offspring from parents) from the remaining half of the population.)
Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine the evolutionary algorithm of Jones with the crossover method of Carr to produce better and optimal solutions (Carr, Section 5 para 2).
Neither Jones nor Carr teaches a computer system selecting, as a winning candidate individual, a candidate individual from the candidate pool having a best neighborhood performance measure, where the neighborhood performance measure of a particular candidate individual is given by an average of the performance measures of (i) the particular candidate individual and (ii) K neighborhood candidate individuals which are nearest in the                         
                            
                                
                                    f
                                
                                
                                    N
                                    ,
                                     
                                    x
                                
                            
                            =
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        k
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            C
                                            ,
                                             
                                            i
                                        
                                    
                                
                            
                        
                     
wherein                          
                            
                                
                                    f
                                
                                
                                    N
                                    ,
                                     
                                    x
                                
                            
                        
                     is the neighborhood performance measure of candidate individual x and                         
                            
                                
                                    f
                                
                                
                                    C
                                    ,
                                     
                                    i
                                
                            
                        
                    
is a candidate performance measure of candidate i among k candidates in x' s neighborhood
Whitley, however, teaches  a computer system selecting, as a winning candidate individual, a candidate individual from the candidate pool having a best neighborhood performance measure (Abstract: “For Graph Coloring and Min-Cut Graph Partitioning, this computation can be used to focus search on those moves that are most likely to yield an improving move, ignoring moves that cannot yield an improving move… Normally in an elementary landscape one can only be sure that a neighborhood includes an improving move (assuming minimization) if                         
                            f
                            (
                            x
                            )
                        
                     >                         
                            
                                
                                    f
                                
                                -
                            
                             
                        
                    ” Improving move (or desired move) is selected and others are ignored.) where the neighborhood performance measure of a particular candidate individual is given by an average of the performance measures of (i) the particular candidate individual and (ii) K neighborhood candidate individuals which are nearest in the candidate pool to the particular candidate individual according to a predefined definition of nearness, and where K>O, the average being calculated as follows:                         
                            
                                
                                    f
                                
                                
                                    N
                                    ,
                                     
                                    x
                                
                            
                            =
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        k
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            C
                                            ,
                                             
                                            i
                                        
                                    
                                
                            
                        
                      wherein                          
                            
                                
                                    f
                                
                                
                                    N
                                    ,
                                     
                                    x
                                
                            
                        
                     is the neighborhood performance measure of candidate individual x and                         
                            
                                
                                    f
                                
                                
                                    C
                                    ,
                                     
                                    i
                                
                            
                        
                     is a candidate performance measure of candidate i among k candidates in x' s neighborhood (Section 1 Para 4: “For all elementary landscapes it is possible to compute                          
                            
                                
                                    f
                                
                                -
                            
                        
                     , the average solution evaluation over the entire search space. The wave equation also makes it possible to compute avg                         
                            
                                
                                    {
                                    f
                                    
                                        
                                            y
                                        
                                    
                                    }
                                
                                
                                    y
                                    ϵ
                                    N
                                    (
                                    x
                                    )
                                
                            
                        
                     the average value of the fitness function f evaluated over all of the neighbors of x: avg                         
                            
                                
                                    {
                                    f
                                    
                                        
                                            y
                                        
                                    
                                    }
                                
                                
                                    y
                                    ϵ
                                    N
                                    (
                                    x
                                    )
                                
                            
                        
                     =                         
                            
                                
                                    1
                                
                                
                                    |
                                    N
                                    
                                        
                                            x
                                        
                                    
                                    |
                                
                            
                        
                                             
                            
                                
                                    {
                                    f
                                    
                                        
                                            y
                                        
                                    
                                    }
                                
                                
                                    y
                                    ϵ
                                    N
                                    (
                                    x
                                    )
                                
                            
                        
                     …This means that all maxima are greater than                         
                            
                                
                                    f
                                
                                -
                            
                        
                     and all minima are less than                         
                            
                                
                                    f
                                
                                -
                            
                        
                     [2].” The average of fitness values of entire search space or the neighborhood of x is calculated which is similar to the formula used in the claim limitation.)
wherein the selected winning candidate individual is a solution to the provided problem (Abstract: “this computation can be used to focus search on those moves that are most likely to yield an improving move, ignoring moves that cannot yield an improving move.” Section 1 Para 4: “This means that all maxima are greater than                         
                            
                                
                                    f
                                
                                -
                            
                        
                     and all minima are less than                         
                            
                                
                                    f
                                
                                -
                            
                        
                     [2].” By using average neighborhood fitness or performance maxima or minima can be found that leads to a desired solution.).
Before the effective filing date of the invention it would have been obvious to one of the ordinary skill in the art to combine the evolutionary algorithm of Jones as modified by Carr with the neighborhood performance evaluation mechanism of Whitley to select the improving move or solution to the problem   (Whitley, section 1 para 4-5, Abstract).

Regarding claim 3, Jones, Carr and Whitley teach the method of claim 1.
Whitley also teaches wherein the winning candidate individual is selected by: selecting, as the winning candidate individual, a candidate individual having a highest computed neighborhood performance measure (Section 3.2 Last Para: “We have also observed cases where avg                         
                            
                                
                                    {
                                    f
                                    
                                        
                                            y
                                        
                                    
                                    }
                                
                                
                                    y
                                    ϵ
                                    N
                                    `
                                    (
                                    x
                                    )
                                
                            
                        
                     <                         
                            f
                            
                                
                                    x
                                
                            
                        
                     when the global optimum is contained in the partial neighborhood N’(x). Thus, calculations about partial neighborhoods can point to improving moves even when f(x) is already near optimal (but not locally optimal) solution.” The solution can be selected when it reaches to global optimal solution. The global optimum may exist in the neighborhood. Average neighborhood fitness will advise improving move exist, thereby leading to the optimal solution.).

Regarding claim 4, Jones, Carr and Whitley teach the method of claim 1.
Carr also teaches wherein the new candidate individual is added to the candidate pool, such that genes for the new candidate individual are fitness-proportionally selected from parent candidate individuals remaining in the candidate pool (Page 11 last para – Page 12 first para: “Instead of replacing the entire population with new offspring, we keep the fitter half of the current population, and generate the other half of the new generation through selection and crossover... The selection operator only chooses parents from this fraction of the population that is kept.” Page 8 last para: “After selection, crossover, and mutation are complete, the new population is tested with the fitness function.” New candidates (offspring) are produced from their parent candidates in a proportion and are tested using fitness function. A fitness function is a basic structure of a genetic algorithm used in optimization.).
Before the effective filing date of the invention it would have been obvious to one ordinary skill in the art to combine the evolutionary algorithm of Jones as modified by Carr and Whitley with the genetic algorithm of Carr to produce new candidate individuals and assist in producing better results than traditional optimization methods (Carr, Page 18, para 2).

Regarding claim 5, Jones, Carr, and Whitley teach the method of claim 4.
Carr also teaches wherein the new candidate individual is procreated by crossing over two or more parent individuals on a gene-by-gene basis (Page 2 Section 1: “The basic components common to almost all genetic algorithms are… crossover to produce next generation of chromosomes and random mutation of chromosomes in new generation.” Page 8 first and second para: “To create their offspring, a crossover point is chosen at random, which is shown in the table as a vertical line. Note that it is possible that crossover does not occur, in which case the offspring are exact copies of their parents.”)
Same motivation to combine the teachings of Jones, Carr and Whitley as claim 4.

Regarding claim 6, Jones, Carr, and Whitley teach the method of claim 4.
Carr also teaches wherein the new candidate individual is procreated by mutating at least one parent individual on a gene-by-gene basis (Page 8 first and second para: “To create their offspring, a crossover point is chosen at random, which is shown in the table as a vertical line…Lastly, each bit of the new chromosomes mutates with a low probability. For this example, we let the probability of mutation be 0.001.”)
Same motivation to combine the teachings of Jones, Carr and Whitley as claim 4.

Regarding claim 7, Jones, Carr, and Whitley teach the method of claim 4.
Carr also teaches wherein the new candidate individual is added by mutation only after being procreated by crossover (Page 8 first and second para To create their offspring, a crossover point is chosen at random, which is shown in the table as a vertical line…Lastly, each bit of the new chromosomes mutates with a low probability. For this example, we let the probability of mutation be 0.001.” Mutation may be done after crossover.).
Same motivation to combine the teachings of Jones, Carr and Whitley as claim 4.

Regarding claim 8, Jones, Carr and Whitley teach the method of claim 1.
Jones also teaches wherein the performance measure of a subject candidate individual is determined based on a difference between an absolute performance measure of a control candidate individual determined in a first time period and an absolute performance measure of the subject candidate individual determined in the first time period (Col 32 lines 43-57: “Compare each Splash page in turn with each of the others. For each comparison, calculate the difference in expected value divided by the standard error in that difference—call this statistic ξ… If this calculated Statistic is greater than Some cutoff value c, declare that the losing splash page is a “non-contender.” When all possible pairwise comparisons have been made, allocate the available visitors among the contenders.” Splash page in question is compared with other splash pages. In Pairwise comparison performance of two splash pages are compared at the same time. A test statistic can be formed which works as a control variable against which each subject variable (or splash page) is compared.).

Regarding claim 9, Jones, Carr and Whitley teach the method of claim 1.
Jones also teach wherein the computer-implemented method further comprises segmenting the population of candidate individuals into multiple population groups based on a plurality of heuristics (Col 32 lines 58-63: “Another embodiment of the algorithm divides splash pages into a number of different classes.” Splash pages (or candidates) are divided into multiple classes.)
(Col 32 lines 58-66: “Rather than allocating all impressions to contenders and no impressions to non-contenders, different classes of Splash pages are allocated different numbers of impressions. Those splash pages that exceed the performance of some number of other pages with values of the calculated statistic greater than some cutoff (c) will be assigned to the highest class…. the third class being allocated no impressions.” Not every class gets the impression (or not considered for further processing).

Regarding claim 10, Jones, Carr and Whitley teach method of claim 1. 
Jones also teaches wherein each candidate individual identifies a particular solution to the provided problem (Col 4 lines 16-22: “Splashpage or candidate individual can be generated for a specific marketing campaign to achieve its targets (for example: maximize positive responses.)
identifies a value for each of a plurality of dimensions of the particular solution (Col 2 lines 54-64: “However, it is usually the case that Splash pages may be broken down into elements, or attributes, Such as color, offer, or the like…Therefore, there remains a need for a system and method that: 1) generates a plurality of Splash pages, each having different values of the different attributes, and 2) collects information on the performance of Such splash pages.” Col 33. lines 60-64: “One of the splash pages must be the best; that is, have the highest expected payoff.” A value is assigned to each attribute to the splash pages from which the best performing splashpage is a solution to a given problem.).

Regarding claim 11, Jones, Carr and Whitley teach the method of claim 10.
Jones also teaches wherein each candidate individual represents a webpage (Col 34 lines 46-48: “One embodiment of the methods, procedures, and algorithms described above is designed to optimize a set of splashpages on a web site.” Splashpage (or candidate individual) represents or corresponds to a website)
and the identified values for the plurality of dimensions represent different characteristics of the webpage (Col 8 lines 26-31: “Each Splash page can be described in terms of a set of attributes. An “attribute’ is an important characteristic of an advertisement alternative. For instance, in a given situation, a splash page may be conceptualized as consisting of the following attributes: background color, offer, and product picture.” Splash pages have multiple attributes (or dimensions).).

Regarding claim 12, Jones, Carr and Whitley teach the method of claim 10.
Jones also teaches wherein the selected winning candidate individual represents a candidate individual determined to be the most likely to successfully achieve conversion of end users (Col 7 lines 64-67: “Splash pages will have associated with them a set of payoffs—that is, some visitors will take an action or actions that results in a benefit to the advertiser that is expressed via a continuous or multivalued variable.” Col 33 lines 60-62: “One of the splash pages must be the best; that is, have the highest expected payoff.” A Splash page is considered best or winner when it achieves highest payoff (visitors action will benefit the advertiser).).

Regarding claim 13, Jones, Carr and Whitley teach the method of claim 1.
Jones also teaches wherein: each candidate individual represents a webpage (Col 34 lines 46-48: “One embodiment of the methods, procedures, and algorithms described above is designed to optimize a set of splash pages on a web site.” Splash page (or candidate individual) represents or corresponds to a website)
the webpage represented by the selected winning candidate individual is to be implemented for live use by end users (Col 12 lines 57-62: “Instead of uploading Splash pages or templates, the client may tell the system about the Splash pages by providing a URL. In this scenario, the splash pages are hosted by the client and the Splash page system redirects to the best Splash page using the allocations generated by the optimization engine.” Clients or customers are redirected to the best splash page for live use.).

Regarding claim 19, Jones, Carr and Whitley teach the method of claim 1.
Whitley also teaches wherein the selecting of the winning candidate individual includes selecting N candidate individuals having the highest neighborhood performance measures, where N> 1 (Section 3.2 Last Para: “We have also observed cases where avg                         
                            
                                
                                    {
                                    f
                                    
                                        
                                            y
                                        
                                    
                                    }
                                
                                
                                    y
                                    ϵ
                                    N
                                    `
                                    (
                                    x
                                    )
                                
                            
                        
                     <                         
                            f
                            
                                
                                    x
                                
                            
                        
                     when the global optimum is contained in the partial neighborhood N’(x). Thus, calculations about partial neighborhoods can point to improving moves even when f(x) is already near optimal (but not locally optimal) solution.” The solution can be selected when it reaches to global optimal solution. The global optimum may exist in the neighborhood. Average neighborhood fitness will advise improving move exist, thereby leading to the optimal solution.).
Same motivation to combine the teachings of Jones and Whitley as claim 1.

Regarding claim 20, Jones, Carr and Whitley teach the method of claim 19.
Jones also teaches further comprising: discarding all other candidate individuals from the candidate pool, except for the N candidate individuals (Col 32 lines 30-34: “The optimization algorithms are capable of managing the addition or subtraction of splash page alternatives in the course of a campaign. If a splash page is removed, then the algorithms simply find the best remaining page.”) performing the evolving, the repeating (Col 35 line 66 – Col 36 line 1: “For the purposes of evolutionary targeting, the above calculations of expected values may be repeated for various groupings of splash pages.”) and the selecting of the winning candidate individual (Col 32 lines 10-13: “Thus, the algorithm would not only choose the best Splash page from among the choices presented, but also proactively create splash pages that can reasonable be expected to perform well.” The algorithm can remove irrelevant pages and remaining set of pages can be used to choose the best candidate from.).
.
Regarding claim 21, it is substantially similar to claim 1, and are rejected in the same manner, the same art and reasoning applying with the exception of “A non-transitory computer-readable recording medium.” Jones teaches A non-transitory computer-readable recording medium (FIG.9 is a diagrammatic illustration showing an exemplary embodiment of an Optimization Engine according to the invention, and its implementation on a computer having a processor and memory.).

Regarding claim 22, it is substantially similar to claim 1, and are rejected in the same manner, the same art and reasoning applying with the exception of “a conversion system”
Jones also teaches a conversion system (Col 2 lines 25-30: “There remains a need for an automated system for optimizing allocation parameters. There also remains a need for an automated System and method for rapidly and efficiently executing the optimized allocation parameters to show the right Splash pages.” Jones teaches a conversion system which performs the optimal selection and evolution process of splash pages.).

Regarding claim 23, Jones, Carr and Whitley teach the method of claim 11.
Jones also teaches wherein one characteristic of the different characteristics of the webpage represented by the values for the plurality of dimensions is a color of a portion of the webpage (Col 2 lines 55-58: “However, it is usually the case that Splash pages may be broken down into elements, or attributes, Such as color, offer, or the like”).


Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 8805715B1) in view of Carr (“An introduction to genetic algorithms.”) and Whitley (“Partial neighborhoods of elementary landscapes.”) further in view of Eric et al. (WO 00/02138; hereinafter “Eric”).

Regarding claim 14, Jones, Carr and Whitley teach the method of claim 1.
Neither Jones nor Carr nor Whitley explicitly teach wherein each candidate individual of the candidate pool belongs to a metric space and the predefined definition of nearness is based on distances between the particular candidate individual and other candidate individuals of the candidate pool.
Eric, however, teaches wherein each candidate individual of the candidate pool belongs to a metric space (Page 1 lines 30-36: “Multidimensional scaling methods go one step further to allow visualization of high dimensional data clusters in a low-dimensional embedding space But clustering algorithms and multidimensional scaling methods always assume the existence of a well-defined metric or dissimilarity measure in attribute space, here the space of factors that contribute to a product.” Candidate or product belongs to a metric space when using clustering algorithm)
and the predefined definition of nearness is based on distances between the particular candidate individual and other candidate individuals of the candidate pool (Page 10 lines 1-8 “The distance function or dissimilarity measure can be represented by a true function of the vectors' coordinates or by a set of pairwise relationships. When only pairwise relationships between data vectors are available one needs to generalize the dissimilarity measure to data vectors which have not been presented. The simplest generalization procedure is to use a locally linear interpolation, using the k nearest neighbors.” Distance between two candidates is used as a measure of nearness.).
(Eric, Page 24 lines 20-25).

Regarding claim 15, Jones, Carr, Whitley, and Eric teach the method of claim 14.
Eric also teaches wherein the distances are Euclidean distances determined in dependence upon dimensions of the candidate individuals of the candidate pool (Page 15 lines 3-8: “If the Euclidian distance function is used both situations lead to the detection of 4 clusters. A non-parametric (ant-based) algorithm leads to 4 clusters in both cases using the Euclidian distance.”).
Same motivation to combine the teachings of Jones, Carr, Whitley and Eric as claim 14.

Regarding claim 16, Jones, Carr, Whitley, and Eric teach the method of claim 14.
Whitley also teaches wherein K = 10, such that the nearest 10 candidate individuals to the particular candidate individual are selected for determining the neighborhood performance measure (Section 2 Para 1: “In this paper, we will restrict our attention to regular neighborhoods, where |N(x)| = d for a constant d for all x 𝜖 X.” Here d is a constant which can also be set to 10 for neighborhood candidates by the user.).
Same motivation to combine the teachings of Jones, Carr, Whitley, and Eric as claim 14.

Regarding claim 17, Jones, Carr, Whitley, and Eric teach the method of claim 14.
(page 11 lines 16-28: “the method systematically generates a distance function adapted to the task at hand. The obtained distance function reflects the true structure of the space of attributes and therefore can be used, in the context of market segmentation, to cluster customers, extract the ''natural” clusters in the data using a non parametric clustering algorithm (that is, one in which in the number of clusters is not predefined), extract the effective dimension of the space of preferences, test product differentiation improve positioning by product adjustment, and test potential new products.” The distance function defines the space of the attributes that is used for segmentation. Products inside the space can be tested for their performance.).
Same motivation to combine the teachings of Jones, Carr, Whitley and Eric as claim 14.

Regarding claim 18, Jones, Carr, Whitley, and Eric teach the method of claim 14.
Jones also teaches wherein the performance measure is a conversion rate obtained by testing a candidate individual using a predefined number of samples (Col 9 lines 52-58: “The system is designed to show certain splash pages to certain visitors in Such a way as to maximize some objective, Such as the fraction of visitors who purchase an item, sign up for a contest, vote in a particular way, or the like, or the amount of money spent. That is, visitor's actions may be classified either as a binary payoff (the visitor's action results in the payoff, or it does not.” Performance of certain number of splashpages (a predefined no of sample) are evaluated based on payoff (which is the measure of the conversion that tells if a customer has done some favorable activity).).

Response to Arguments
Applicant’s arguments filed on 04/16/2021 with respect to the 35 U.S.C 101 have been fully considered.  Applicant’s arguments are discussed below:
Applicant Argument 1: Applicant argues that it is not practically possible for a human to perform the claimed elements. Applicant maintained that the data sets are so voluminous that traditional data processing software just can't manage them. Applicant further said: “Accordingly, the Applicant respectfully submits that the present claim elements could not practically be performed in the human mind and further, the claims are clearly directed to solving a technical problem related to big data processing. The claims are “not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts.” Enfish at 1339. There is no separate idea from the technical big data problem; thus the idea is not abstract.”
Response to Argument 1: Each claim elements are analyzed in 101 rejection section which shows human mind can perform the claim elements with or without pen and paper. Additional elements in the claims are added only to perform an abstract idea which includes generic computer system. MPEP 2106.04C states that “a claim that requires a computer may still recite a mental process” MPEP 2106.05f further states that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept.”


Applicant Argument 2: Applicant also pointed out that “Examiner must determine whether the claim "recites" a judicial exception - including laws of nature, natural phenomenon, and abstract ideas. For abstract ideas, the Examiners must determine whether the claim falls into at least one of three enumerated categories…Next, if the claim limitation "recites" one of the enumerated categories of abstract ideas under Prong 1 of Step 2A, the Examiner is instructed to proceed to Prong 2 of Step 2A. Although it is submitted herein that the Examiner failed to meet the requirement of Step 2A, Prong 1, the Examiner proceeds to determine that the claims do not integrate the abstract idea into a practical application. But the present claims are directed to a technical solution to a technical problem - big data processing. The claimed processes do not exist outside of a computer processor; that is, the processes cannot be performed by the human mind using pen and paper as the process steps are inextricably intertwined with the functioning of a computer and are too computationally complex for the human mind.
Response to Argument 2: Examiner discussed each claim limitations in 101 rejection section. Steps 2A Prong 1, 2 and 2B are performed for each rejected claim. Examiner mentioned in 101 rejection section that claims belong to mental process group of abstract idea. Also mentioned in response to argument 1 with reference to 101 rejection section that claim 

Applicant’s arguments filed on 04/16/2021 regarding claims 1, 21, and 22 with respect to the 35 U.S.C. 103 rejections have also been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
05/08/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123